Campbell, Ch. J.
The relator has been deprived of substantial rights; and while we should not regard matters of form too closely in the proceedings of corporations like this, yet he is entitled to claim that nothing important shall be disregarded to his prejudice. The objections existing in this case are in their nature jurisdictional, and cannot be considered unimportant.
We do not feel disposed to consider the question of the validity of the by-law, as we have only a translation of it, and there may be some difficulty in understanding its precise extent. But the word which is translated “slander” must be regarded as meaning at least some substantial offense against the society, and not including matters which would be privileged, or matters of no importance. Assuming the validity of the by-law, we must assume that it covers something analogous to the offense, which at common law is included in that term, when applied to individuals, although it would not bear that precise construction when applied to corporations. We have no means of know*92ing just what it is intended to coyer, but it must bo something in substance of that nature. (
Unless the words claimed to be slanderous are set forth in the charge, it is impossible to tell whether there is any offense charged under the by-law, and therefore it cannot be known whether there is any jurisdiction to make the inquiry. If a charge is made of an offense not covered, the party cannot be dealt with. And we think the records, which every corporation is supposed and bound to keep, must show upon their face the exact cause of the expulsion and all of the proceedings necessary to authorize action. These should not be left to be shown by parol evidence. There should be means of determining the facts by the record itself in case they are brought in question.
As the translation of the by-law is presented to us, we think the society could not give any heavier sentence than the committee, and at any rate if they could, there must have been an opportunity to be heard against it. But as there was no adequate charge made, and as the accuracy of the translation is questioned, wo need not pass on that matter.
The mandamus must be granted.
Graves and Cooley, JJ. concurred.
Ohrtstiancy, J. did not sit on this case.